Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 MONTANA ACQUISITION CORPORATION (Name of Issuer) COMMON STOCK, PAR VALUE $0. (Title of Class of Securities) NONE (CUSIP Number) JANUARY 22, 2006 (Date of Event which Requires Filing of this Statement) Randolph S. Hudson Post Office Box 103 Wyoming, New York 14591-0103 (585) 495-6914 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d- 1(f) or 240.13d-1(g), check the following box.¨ Parties identified in 17 CFR 240.13d-7 are to be sent copies of this Schedule. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. None 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Taxpayer Identification No. 26-0037021 2. Check the Appropriate Box if a Member of a Group: (a) (b) 3. SEC Use Only 4. Source of Funds: OO (Other: Voluntary Rescission of Prior Stock Sale) 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e):¨ 6. Citizenship or Place of Organization: United States of America 7. Sole Voting Power: 23,750 Number of Shares Beneficially 8. Shared Voting Power: -0- Owned by Each Reporting 9. Sole Dispositive Power: 23,750 Person With 10. Shared Dispositive Power: -0- 11. Aggregate Amount Beneficially Owned by Each Reporting Person: 23,750 Shares 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11): 95.0% 14. Type of Reporting Person: IN - 2 - ITEM 1. SECURITY AND ISSUER. 1.a. Securities of the Issuer. The Issuer's common stock, $0.001 par value per share, is the sole class of its common voting equity security, which is the subject of this schedule. On September 20, 2000, the Issuer filed a Registration Statement on Form SB- 2, whereby it registered its common stock under the Securities Act of 1933. The SEC declared the Registration Statement effective on December 6, 2001. As of the date for the event reported on this schedule, all of the Issuer's registered shares are fully paid, duly issued, and held by two persons of record. 1.b. Address of Issuer's Principal Executive Offices. As of the date of the event being reported under this schedule, the Issuer did not maintain a principal executive office; rather, the Issuer's corporate books and records were maintained at the private residence of the Reporting Person. During the same period, the Issuer was entitled to receive mail at Post Office Box 202, Wyoming, New York 14591-0202. Then, it was the Reporting Person's intention to locate a suitable office at which to conduct the Issuer's business as soon as is practicable from the date first written on this schedule. - Subsequent Event Related to Issuer's Principal Executive Office Address. - This schedule is filed on a date beyond the date that it was required to be filed with the SEC. Consequently, as of the filing date of this schedule, the Issuer's principal executive office is located at 6767 West Tropicana Avenue, Suite 204, Las Vegas, Nevada 89103-4760. The office is shared by the Issuer on a month-to-month basis with other companies that are under the common control of the Reporting Person. The Issuer continues to maintain its mailing address at Post Office Box 202, Wyoming, New York 14591-0202. The Issuer's telephone number is (702) 248-2242. ITEM 2. IDENTITY AND BACKGROUND. 2.a. The name of the Reporting Person filing this schedule is Randolph S. Hudson. (Additional information on the Reporting Person is available at the SEC's website under the Reporting Person's CIK, which is 0001294447.) 2.b. The Reporting Person's residential mailing address is Post Office Box 103, Wyoming, New York 14591-0103. 2.c. As at the filing date of this schedule, the table below sets forth the names and business addresses for each of the Reporting Person's present principal employers and his occupation(s) therewith: Name and Address of Employer Principal Position SEC CIK 1. Cartoon Acquisition, Inc. President, Secretary, 0001265869 6767 West Tropicana Avenue Treasurer, Director, Suite 204 (10%+) Beneficial Las Vegas, Nevada 89103-4760 Owner - 3 - 2. Diamine Tech Group, Inc. 6767 West Tropicana Avenue Suite 204 President, Secretary, Las Vegas, Nevada 89103-4760 Treasurer, Director 3. Residential Income Properties, Inc. President, Secretary, Post Office Box 202 Treasurer, Director, Wyoming, New York 14591-0202 (10%+) Beneficial Owner 4. Montana Acquisition Corporation President, Secretary, 6767 West Tropicana Avenue Treasurer, Director, Suite 204 (10%+) Beneficial Las Vegas, Nevada 89103-4760 Owner 5. Atlantic First Holdings, Inc. 6767 West Tropicana Avenue Suite 204 President, Secretary, Las Vegas, Nevada 89103-4760 Treasurer, Director 6. Distribution Management Services, Inc. 11601 Biscayne Boulevard Suite 201 Executive Advisor to North Miami, Florida 33181 the Board of Directors 7. First Hudson Trust of New York Post Office Box 103 Managing Wyoming, New York 14591-0103 Administrative Trustee 8. Urban Chemistry, Inc. None 4535 West Sahara Avenue Suite 200 Executive Advisor to Las Vegas, Nevada 89102 the President (1) Diamine Tech Group, Inc., a Delaware corporation, is the non-successive proponent to a merger transaction with Cartoon Acquisition, Inc., a Delaware corporation, a registrant under the Securities Exchange Act of 1934. (2) Residential Income Properties, Inc., a New York corporation, was a totally held subsidiary of Cartoon Acquisition, Inc., prior to its separation by virtue of a stock dividend distribution to Cartoon's stockholders declared on August 24, 2007. (3) Atlantic First Holdings, Inc., a New Jersey corporation, is a totally held subsidiary of the Issuer. - 4 - 2.d. During the five years preceding the filing date of this schedule, the Reporting Person has not been convicted in a criminal proceeding. 2.e. During the five years preceding the filing date of this schedule, the Reporting Person has not been the subject of any proceeding that has resulted in any decree or final order prohibiting or mandating the Reporting Person's cessation or desistance of any activities with respect to Federal or any states securities laws. The Reporting Person is not the subject of any of the disqualification provisions that are enumerated in 17 CFR 230.262; the Reporting Person is not subject to statutory disqualification, as that term is defined in section 3(a)39 of the Act. The Reporting Person is a citizen of the United States of America. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. History and Background. On or about September 12, 2005, the Reporting Person entered into a private securities transaction in reliance under an exemption from the registration requirements of the Securities Act of 1933, whereby, the Reporting Person transferred his certificate representing 23,750 shares (approximately 95%) of the Issuer's common stock to M. H. T. of Brevard, Inc., a non-public, for-profit Florida corporation. As a part of that transaction, among other representations to the SEC in its Schedule 13D filing, MHT agreed (a) to perform the Reporting Person's purchase obligations to Leslie M. Apple, from whom the Reporting Person initially purchased his stock in the Issuer, (b) to assume and agree to perform a negotiable non-interest bearing promissory note to Mr. Apple, in principal the sum of $85,000 (which was due on or before February 28, 2006), and (c) to transfer and convey to the Issuer certain residential income property valued at approximately $250,000, which MHT represented to the Reporting Person and to Mr. Apple to induce each of them, respectively, to consider the sale of the Reporting Person's common stock. MHT represented to the Reporting Person and to Mr. Apple that the transfer and conveyance to the Issuer of the subject real estate would be completed by November 15, 2005. MHT further indicated to the Reporting Person and to Mr. Apple that it was its intention (d) to cause the Issuer to enter into a merger agreement with Zale Property, Inc., a Delaware corporation, on or about October 24, 2005, (e) to effect a change in the members of the Issuer's Board of Directors and in the Issuer's senior executive management, which was to have become effective in due course following the filing date of MHT's Schedule 13D with the SEC (following (1) a special meeting of the Issuer's Board of Directors and (2) a corporate action by the written consent of the shareholders without a meeting), and (f) cause the Issuer's delinquent reports required to be filed by the Issuer under Section 13(a) or 15(c) of the Securities Exchange Act of 1934, to be brought current. As the result of the transaction reported on MHT's Schedule 13D, as at September 16, 2005, the Reporting Person was no longer the principal shareholder of the Issuer; however, the Reporting Person continued to serve the Issuer as its President, Chief - 5 - Executive Officer, Secretary, Treasurer, and Chief Financial Officer. MHT anticipated the Issuer to replace the Reporting Person as the Issuer's Chairman of the Board with Mr. Troso, and to appoint Michael P. Grande, MHT's other acting officer and shareholder, to serve the Issuer's Board of Directors and as its President. However, certain material controversies began to surface regarding MHT's internal organization and of MHT's further capabilities in regard to its transaction with the Issuer, and, subsequently, on November 16, 2005, the Reporting Person indicated to MHT that it was his intention to rescind the stock purchase agreement between him and MHT. Moreover, MHT did not obtain the written consents and approvals from Mr. Apple that were required in order to consummate the stock purchase transaction between the Reporting Person and MHT. Subsequently, following numerous attempts to resolve the controversies and disputes among the parties, on or about January 22, 2006, the Reporting Person rescinded that certain Common Stock Purchase Agreement between him and MHT. Payment for Stock in the Issuer. There was no consideration for the transaction being reported on this schedule. The transaction reported hereinunder is that of the rescission of the former transaction between the Reporting Person and Mr. Troso. Continuing Pledge of Shares as Security for Payment. As the result of the rescission of the transaction between MHT and the Reporting Person, the Reporting Person remains obligated under a number of material agreements to Mr. Apple, all of which were previously reported to the SEC in one or more reports or schedules prior to the date of this schedule. The Issuer's Assets. The transaction being reported on this schedule does not include the sale, transfer, or conveyance of any of the Issuer's assets. No Commercial Loans. No source of funds was utilized by the Reporting Person to accomplish the transaction reported on this schedule. Rescission of MHT Transaction; MHT's Failure to Specifically Perform; No Approval by Apple. The method of the Reporting Person's acquisition of the shares of the Issuer's common stock that are subject to this schedule was by the rescission of a private stock sale and purchase transaction between the Reporting Person and
